NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-3730
                                     _____________

                               UNITED STATES OF AMERICA

                                             v.

                                       ANGEL PRADO,
                                           APPELLANT
                                     ______________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (District Court No. 3-15-cr-00151-001)
                       District Judge: Honorable Robert D. Mariani
                                     ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 26, 2019
                                  ______________

           Before: SMITH, Chief Judge, McKEE and PHIPPS, Circuit Judges.

                           (Opinion filed: December 24, 2019)




                               _______________________

                                       OPINION*
                                ______________________



*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

          Angel Prado appeals the denial of his motion to suppress heroin found when a car

he was driving was stopped by police. After the District Court denied the motion, Prado

entered a conditional guilty plea to violating 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

18 U.S.C. § 2. Although we share the District Court’s “dismay[]”1 with the arresting

officer’s limited justification for initiating this traffic stop, for the reasons that follow, we

will affirm the District Court’s denial of Prado’s motion to suppress the heroin that was

seized.

          We review the District Court’s factual findings for clear error but our review of

the court’s legal conclusions is plenary.2 The broad principles applicable here are the

Fourth Amendment’s protection “against unreasonable searches and seizures,”3 and that a

traffic stop is a “seizure” within the meaning of the Fourth Amendment.4 Moreover, the

Supreme Court has stated that a traffic stop may not be purposefully elongated to allow

for a canine search.5

          The District Court found the Trooper’s testimony at the suppression hearings that

he saw the car veer off the road to be credible.6 However, the court ultimately concluded

that the car never crossed the white line on the side of I-80.7 Accordingly, we must


1
  App. 38.
2
  United States v. Allen, 618 F.3d 404, 406 (3d Cir. 2010) (quoting United States v.
Lafferty, 503 F.3d 293, 298 (3d Cir. 2007)).
3
  U.S. CONST. AMEND. IV.
4
  Delaware v. Prouse, 440 U.S. 648, 653 (1979).
5
  Rodriguez v. United States, 135 S.Ct. 1609, 1616 (2015).
6
  Id. at *4-5.
7
  United States v. Prado, 3:15-CR-151, 2017 WL 1653957 at *4 (M.D. Pa. May 1, 2017).
                                                2
conclude that the entire traffic stop was predicated on what appears to have been a

reasonable mistake of fact. However, we need not consider any possible constitutional

import of this reasonable mistake because it is uncontested that, after the traffic stop was

concluded, Prado consented to a search of his car and executed a written consent form

allowing Trooper Lindsay to conduct a search of the car. It is also uncontested that

Trooper Lindsay informed Prado that he could withdraw that consent at any time during

the search.8 The District Court found that Prado knowingly and voluntarily consented to

a search, and Prado does not now argue to the contrary.8 Accordingly, we need not

discuss whether the amount of time he was detained after consent was secured and the

canine sniff was conducted was so unreasonable as to raise Fourth Amendment

concerns.9

       Inasmuch as Prado voluntarily and knowingly consented to a search of his car and

did nothing to withdraw that consent while awaiting a canine search of the car he was

driving, even though he had been informed that he could withdraw the consent at any

time, we will affirm the judgment of the District Court.




8
  App. 44.
8
  App. 30, 43.
9
  See Illinois v. Caballes, 543 U.S. 405 (2005).

                                              3